Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or combination does not anticipate or render obvious the claims as a whole.  The best prior arts are Shinoda (US 20170237046) and MacLean (US 20040067416) as cited on the record.  Shinoda is relied on to teach a package-less battery having a layer of non-conductive material coated on the cathode current collector where a portion of the cathode current collector is exposed in a trench adjacent to the non-conductive material.  However, Shinoda discloses the current collector as a groove instead of a stub.  MacLean is used to disclose that the non-conductive material coated on the current collector is polypropylene.  Thus, the best prior arts either alone or combination does not anticipate or render obvious the claims as a whole.  For the reasons above, Claims 1-8 and 22-32 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723